Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 This action is in response to applicant’s communication filed on 12/25/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/6/2020,1/23/2022 was  considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Lessoff on 3/9/2022.
The application has been amended as follows: 
!. (currently Amended) A micro light-emitting diode (micro-LED) chip, comprising: 
a buffer layer, 
a first semiconductor layer, 
an active layer, 
a second semiconductor layer, 
an insulating layer, 
a current diffusion layer, 
a protective layer, and 
a first electrode and a second electrode which are stacked on each other; 
said at least two sub-chips including a first sub-chip and a last sub-chip,
wherein the second semiconductor layer of each of said at least two sub-chips before said last sub-chip is connected to the first semiconductor layer of a next sub-chip of said at least two sub-chips via the current diffusion layer, 
wherein the first electrode is electrically connected to the first semiconductor layer of the first sub-chip via the current diffusion layer, and 
wherein the second electrode is electrically connected to the second semiconductor layer of the last sub-chip via the current diffusion layer;
wherein the current diffusion layer of each of said at least two sub-chips after the first sub-chip covers the second semiconductor layer of a previous sub-chip of said at least two sub-chips and 
wherein the current diffusion layer of each of said at least two sub-chips before the last sub-chip is connected to the first semiconductor layer of a next sub-chip through a via hole defined in the insulating layer.

Cancel claims 2, 4, 6, 11

12. (Currently Amended) A micro light-emitting diode (micro-LED) display panel, comprising 
a micro-LED chip, the micro-LED chip comprising: 
a buffer layer, a first semiconductor layer, 
an active layer, 
a second semiconductor layer, 
an insulating layer, 

a protective layer, and 
a first electrode and a second electrode which are stacked on each other; 
wherein the insulating layer divides the first semiconductor layer, the active layer, and the second semiconductor layer into at least two sub-chips separated from each other, said at least two sub-chips including a first sub-chip and a last sub-chip,
wherein the second semiconductor layer of each of said at least two sub-chips before said last sub-chip is connected to the first semiconductor layer of a next sub-chip of said at least two sub-chips `via the current diffusion layer,
wherein the first electrode is electrically connected to the first semiconductor layer of the first sub-chip via the current diffusion layer, and 
wherein the second electrode is electrically connected to the second semiconductor layer of the last sub-chip via the current diffusion layer;
wherein the current diffusion layer of each of said at least two sub-chips after the first sub-chip covers the second semiconductor layer of a previous sub-chip of said at least two sub-chips and 
wherein the current diffusion layer of each of said at least two sub-chips before the last sub-chip is connected to the first semiconductor layer of a next sub-chip through a via hole defined in the insulating layer.
 Cancel claims 13, 15, 17

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Prior art neither teach nor suggust “ a micro light-emitting diode (micro-LED) chip, comprising: 
A buffer layer,

an active layer, 
a second semiconductor layer, 
an insulating layer, 
a current diffusion layer, 
a protective layer, and 
a first electrode and a second electrode which are stacked on each other; 
wherein the insulating layer divides the first semiconductor layer, the active layer, and the second semiconductor layer into at least two sub-chips separated from each other, said at least two sub-chips including a first sub-chip and a last sub-chip,
wherein the second semiconductor layer of each of said at least two sub-chips before said last sub-chip is connected to the first semiconductor layer of a next sub-chip of said at least two sub-chips via the current diffusion layer, 
wherein the first electrode is electrically connected to the first semiconductor layer of the first sub-chip via the current diffusion layer, and 
wherein the second electrode is electrically connected to the second semiconductor layer of the last sub-chip via the current diffusion layer;
wherein the current diffusion layer of each of said at least two sub-chips after the first sub-chip covers the second semiconductor layer of a previous sub-chip of said at least two sub-chips and 
wherein the current diffusion layer of each of said at least two sub-chips before the last sub-chip is connected to the first semiconductor layer of a next sub-chip through a via hole defined in the insulating layer.” as instantly recited in claims 1 and 12 and their dependent claims.


The closest prior art Hung et al (US 2020/0176642) with current diffusion layer “40” from PTO 892 and CN 108365061) from PTO 1149. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached 8am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAVITRI MULPURI/Primary Examiner, Art Unit 2816